NUMBER 13-14-00031-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


AARON ANTHONY TORRES,                                                                   Appellant,

                                                  v.

THE STATE OF TEXAS,                                                                       Appellee.


                       On appeal from the 19th District Court
                           of McLennan County, Texas.


                ORDER TO FILE REPORTER’S RECORD
                 Before Justices Garza, Benavides, and Perkes
                               Order Per Curiam

       This cause is before the Court on the reporter’s failure to file the record by May 11,

2014 and the reporter’s request for an extension of time until June 11, 2014.                  1   The



       1 This case is before the Court on transfer from the Tenth Court of Appeals in Waco pursuant to a
docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2013 3d C.S.).
reporter states this will be her last request for extension. The reporter’s record in this

matter was originally due on February 3, 2014. The reporter has previously requested

and received three extensions of time to file the record.

       The Court, having fully examined and considered the extensions previously

granted in this cause, is of the opinion that, in the interest of justice, an order should be

entered. The Court looks with disfavor upon the delay caused by the reporter’s failure

to have filed the record in this matter.

       The reporter, Rachell D. Karr, is hereby ORDERED to file the reporter’s record in

this Court no later than 5:00 p.m. on June 11, 2014. No further motions for extension of

time will be entertained by the Court. Failure of the reporter to file the record by the date

and time herein set forth shall result in the issuance of an order to show cause.

       The Clerk of this Court is ORDERED to serve a copy of this order on Rachell D.

Karr by certified mail, return receipt requested.

                                                    PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
2nd day of June, 2014.




                                             2